Exhibit 32.1 Certification Pursuant to Section 906of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350 I, Olivia Ruiz, President, Secretary and Treasurer of Anasazi Capital Corp. (the “Corporation”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, to my knowledge that: 1.the Annual Report on Form 10-KSB of the Corporation for the year ended December 31, 2007 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. By: /s/Olivia Ruiz Date: February 21, 2008 Olivia Ruiz President, Secretary, Treasurer (Principal Accounting Officer)
